          Case 1:21-cv-01695-RAH Document 31 Filed 09/03/21 Page 1 of 3




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

BLUE ORIGIN FEDERATION, LLC,                      )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )
                                                  )
THE UNITED STATES,                                )             No. 21-1695C
                                                  )        (Judge Richard A. Hertling)
               Defendant,                         )
                                                  )
and                                               )
                                                  )
SPACE EXPLORATION TECHNOLOGIES                    )
CORP.,                                            )
                                                  )
               Defendant-Intervenor.              )

       DEFENDANT’S UNOPPOSED MOTION FOR ENLARGEMENT OF TIME

       Pursuant to Rule 6(b) of the Rules of the United States Court of Federal Claims,

defendant, the United States, respectfully requests an enlargement of time to file the

administrative record. Pursuant to the Court’s orders of August 27, 2021, granting our request to

amend the schedule, the administrative record is due today, September 3, 2021. The United

States respectfully requests that the Court enlarge the time for us to file the administrative record

by one business day (four calendar days), until September 7, 2021. Counsel for plaintiff, Blue

Origin Federation, LLC (Blue Origin), indicated on September 3, 2021, that Blue Origin does not

oppose this motion. Counsel for defendant-intervenor, Space Exploration Technologies Corp.

(SpaceX), indicated on September 3, 2021, that SpaceX does not oppose this motion.

       The United States made all diligent attempts to file the extremely voluminous record,

encompassing over 1,700 documents and over 16 gigabytes of data, in accordance with this

deadline. As discussed in our previous motion for leave to file the administrative record on
         Case 1:21-cv-01695-RAH Document 31 Filed 09/03/21 Page 2 of 3




DVD and to amend the schedule (ECF No. 26), processing a record of this size is extremely

labor intensive. Although we were optimistic that we would be able to complete processing with

sufficient time to file before the deadline, it has become apparent that will not be possible.

       The record is fully complete, arranged in tabs and subtabs, and fully indexed. However,

the process of applying page numbering to each page of the record is taking longer than

anticipated, and will not be completed by the deadline.

       To minimize any impact on the parties, we have begun the process of preparing DVDs

for the parties containing the administrative record. These DVDs will contain the entire record,

arranged in tabs and including an index and certification of completion. Although not all of the

pages will be individually numbered, the complete record will be contained on the DVDs. We

have arranged with the parties to deliver these DVDs as soon as they are ready, either very late

tonight, September 3, 2021, or early tomorrow, September 4, 2021.

       Once page numbering of the administrative record is completed, no later than Tuesday,

September 7, 2021, we will deliver new copies of the fully numbered administrative record to the

parties, and will file them with the Court.

       For the foregoing reasons, we respectfully request that the Court grant defendant’s

unopposed motion for an enlargement of time to file the administrative record.

                                                  Respectfully submitted,

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  MARTIN F. HOCKEY, JR.
                                                  Acting Director




                                                  2
        Case 1:21-cv-01695-RAH Document 31 Filed 09/03/21 Page 3 of 3




                                      s/ Douglas K. Mickle
                                      DOUGLAS K. MICKLE
OF COUNSEL:                           Assistant Director

ALLISON M. GENCO                      s/ Anthony F. Schiavetti
BRIAN M. STANFORD                     ANTHONY F. SCHIAVETTI
Senior Attorney Advisors              Senior Trial Counsel
NASA Office of the General Counsel    U.S. Department of Justice
                                      Civil Division
                                      Commercial Litigation Branch
                                      PO Box 480, Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 305-7572
                                      Fax: (202) 305-1571
                                      anthony.f.schiavetti@usdoj.gov

September 3, 2021                     Attorneys for Defendant




                                      3
